Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/799,072 filed on 02/24/2020. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. INDIA 201941007072 (complete specification) filed on 01/22/2020, has been made of record. However, a certified copy of Patent Application No. INDIA 201941007072 filed on 02/22/2019 has not been received.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/24/2020 and 06/26/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: should read, “…determining, by the UE 
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.331 V15.4.0 (2018-12) (hereinafter “NPL1”) in view of Kim et al. (US 20130053103 A1; hereinafter “Kim”).

Regarding claim 1, NPL1 discloses a method for handling a random access procedure in a wireless communication system, the method comprising: 
determining, by a user equipment (UE), that the UE is in one of an idle mode or an inactive mode (P. 26, Sec. 5.2.2.2: UEs in RRC_IDLE or in RRC_INACTIVE shall monitor for SI change indication in its own paging occasion every DRX cycle.); 
acquiring, by the UE, a system information block (SIB) Type 1 (SIB 1) message from a cell (5.2.2.3.1	Acquisition of MIB and SIB1: 1> if UE is in RRC_IDLE or in RRC_INACTIVE: 2> if ssb-SubcarrierOffset indicates SIB1 is transmitted in the cell (TS 38.213 [13]) and if SIB1 acquisition is required for the UE: 3> acquire the SIB1, which is scheduled as specified in TS 38.213 [13].);  
determining, by the UE and forwarding the cell  identity and tracking area code to upper layers in P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports one or more of the frequency bands indicated in the frequencyBandList for downlink and one or more of the frequency bands indicated in the frequencyBandList for uplink or one or more of the frequency bands indicated in the frequencyBandList for supplementary uplink, if configured, and they are not downlink only bands, and 2> if the UE supports at least one additionalSpectrumEmission in the NR-NS-PmaxList within the frequencyBandList of FrequencyInfoUL-SIB for FDD or of FrequencyInfoDL-SIB for TDD for the frequency band selected by the UE (for the downlink and uplink or supplementary uplink, if configured), and 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields: 3> forward the cellIdentity to upper layers; 3> forward the trackingAreaCode to upper layers.); and 
But NPL1 does not disclose performing, by the UE, one of: camping on the cell in response to determining that the UE supports at least one of the frequency band criterion, the spectrum emission criterion, or the bandwidth part criterion, or barring the cell in response to determining that the UE does not support the frequency band criterion, the spectrum emission criterion, or the bandwidth part criterion.  
However, in the same field of endeavor, Kim discloses performing, by the UE, camping on the cell in response to determining that the UE supports the frequency band criterion ([0037] If the UE 100 supports the operating frequency indicated in the frequencyBandIndicator IE and if the corresponding frequency band is authenticated, the UE 105 determines to camp on the corresponding cell at step 120.), or
barring the cell in response to determining that the UE does not support the frequency band criterion ([0072] That is, if there is no frequency band supported by the UE 500 among the frequency bands indicated in the IEs, the UE 500 determines that the access to the corresponding cell is barred.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from Kim, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that a UE camps on a cell only if it supports multiple frequency bands indicated by the cell.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (frequency band criterion) which anticipates the genus (MPEP 2131.02).

Regarding claim 2, NPL1 and Kim disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the frequency band criterion indicates that the UE supports at least one frequency band indicated in a frequency band list for one of: an uplink (UL), a downlink (DL), or a supplementary uplink (SUL) (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports one or more of the frequency bands indicated in the frequencyBandList for downlink and one or more of the frequency bands indicated in the frequencyBandList for uplink or one or more of the frequency bands indicated in the frequencyBandList for supplementary uplink, if configured, and they are not downlink only bands.).  

Regarding claim 3, NPL1 and Kim disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the spectrum emission criterion indicates that the UE supports at least one spectrum emission in a frequency band list for one of: an uplink (UL) or a supplementary uplink (SUL) (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports at least one additionalSpectrumEmission in the NR-NS-PmaxList within the frequencyBandList of FrequencyInfoUL-SIB for FDD or of FrequencyInfoDL-SIB for TDD for the frequency band selected by the UE (for the downlink and uplink or supplementary uplink, if configured),).  

Regarding claim 4, NPL1 and Kim disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the bandwidth part criterion indicates that the UE supports at least one of: a bandwidth of initial uplink (UL) bandwidth part (BWP) for an UL indicated in a location and bandwidth field of the UL, a bandwidth of initial downlink (DL) BWP for a DL indicated in a location and bandwidth field of the DL, or the bandwidth of initial UL BWP for a supplementary uplink (SUL) indicated in a location and bandwidth field of the SUL (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields).   
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (UL/DL BWP) which anticipates the genus (MPEP 2131.02).

Regarding claim 5, NPL1 and Kim disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the frequency band criterion, the spectrum emission criterion, and the bandwidth part criterion are determined based on the contents of the SIB1 message acquired by the UE from the cell (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1.).  

Claims 6-10 are rejected on the same grounds set forth in the rejection of claims 1-5, respectively. Claims 6-10 recite similar features as in claims 1-5, respectively, from the perspective of an apparatus for a UE. Kim further discloses an apparatus for a UE with a processor to perform similar functions ([0108] The UE includes higher layer device 710 for processing data and a control message processor 715 for processing control messages; a coupled memory is implied).

Regarding claim 11, NPL1 and Kim disclose the limitations of claim 6 as set forth, and NPL1 further discloses determining by the UE if it satisfies the frequency band criterion, the spectrum emission criterion, and the bandwidth part criterion (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports one or more of the frequency bands indicated in the frequencyBandList for downlink and one or more of the frequency bands indicated in the frequencyBandList for uplink or one or more of the frequency bands indicated in the frequencyBandList for supplementary uplink, if configured, and they are not downlink only bands, and 2> if the UE supports at least one additionalSpectrumEmission in the NR-NS-PmaxList within the frequencyBandList of FrequencyInfoUL-SIB for FDD or of FrequencyInfoDL-SIB for TDD for the frequency band selected by the UE (for the downlink and uplink or supplementary uplink, if configured), and 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields: 3> forward the cellIdentity to upper layers; 3> forward the trackingAreaCode to upper layers; UE supporting “one or more” includes the case of satisfying all three criteria.).
Furthermore, Kim discloses performing, by the UE, camping on the cell in response to determining that the UE satisfies the frequency band criterion ([0037] If the UE 100 supports the operating frequency indicated in the frequencyBandIndicator IE and if the corresponding frequency band is authenticated, the UE 105 determines to camp on the corresponding cell at step 120.).
Although NPL1 and Kim do not disclose wherein the camping on the cell is determined in response to satisfying the frequency band criterion, the spectrum emission criterion, and the bandwidth part criterion, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from NPL1 and Kim.

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kim, and further in view of 3GPP R2-1900124 (Samsung Electronics,.

Regarding claim 12, NPL1 and Kim disclose the limitations of claim 6 as set forth. But NPL1 and Kim do not disclose wherein a configuration of a supplementary uplink (SUL) on the camped cell is determined by identifying parameters associated with the SUL included in the acquired SIB1 message; and 
However, in the same field of endeavor, NPL2 discloses wherein a configuration of a supplementary uplink (SUL) on the camped cell is determined by identifying parameters associated with the SUL included in the acquired SIB1 message (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Kim as applied to claim 6, based on the above teaching from NPL2, to derive the limitations of claim 12, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that when a UE camps on a cell that supports multiple frequency bands, the SUL configuration is determined by the parameters in the SIB1 message.

 Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kim, in view of NPL2, and further in view of Son (US 20190215861 A1).

Regarding claim 13. NPL1 and Kim disclose the limitations of claim 6 as set forth, and NPL1 further discloses wherein the processor is configured to: determine whether the UE supports a carrier selection criterion (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: … 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields (indicating a UE supporting carrier selection criterion): 3> forward the cellIdentity to upper layers; 3> forward the trackingAreaCode to upper layers.).
But NPL1 and Kim do not disclose wherein the processor is configured to: determine whether the camped cell is configured with a supplementary uplink (SUL) based on parameters associated with the SUL included in the acquired SIB 1 message; and initiate the random access procedure on one of the SUL and a normal uplink (NUL) in response to determining that the UE supports the carrier selection criterion and the camped cell is configured with the SUL.  
However, in the same field of endeavor, NPL2 discloses determining whether the camped cell is configured with a supplementary uplink (SUL) based on parameters associated with the SUL included in the acquired SIB 1 message (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3).
Furthermore, in the same field of endeavor, Son discloses initiating the random access procedure on one of the SUL and a normal uplink (NUL) in response to determining that the UE supports the carrier selection criterion and the camped cell is configured with the SUL ([0200] If the carrier indicated by carrier indicator is configured with supplemental uplink, the first bit of frequency domain resource assignment field is used for SUL indicator where 1 indicate the preamble is transmitted in SUL (UL indicated by supplementalUplink) and 0 indicates the preamble is transmitted in the normal UL (e.g. UL indicated by frequencyInfoUL; [0219] If SUL is configured for this SCell/Serving cell and SUL indicator in PDCCH order is 0, UE determines the next available PRACH occasion from the PRACH occasions of normal uplink. If the SUL indicator in PDCCH order is 1, UE determines the next available PRACH occasions from the PRACH occasions of supplemental uplink. UE determines the next available PRACH occasion from the PRACH occasions of UL BWP indicated in BWP id of PDCCH order.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Kim as applied to claim 6, based on the above teaching from NPL2 and Son, to derive “initiate the random access procedure on one of the SUL and a normal uplink (NUL) in response to determining that the UE supports the carrier selection criterion and the camped cell is configured with the SUL”, and thus obtain the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that when a UE camps on a cell that supports multiple frequency bands, the SUL or NUL may be used for random access when carrier selection criterion is supported.

Regarding claim 14, NPL1, Kim, NPL2, and Son disclose the limitations of claim 13 as set forth, and Son further discloses wherein the processor is configured to initiate the random access procedure on the NUL in response to determining that the camped cell is not configured with the SUL ([0200] If the carrier indicated by carrier indicator is configured with supplemental uplink, the first bit of frequency domain resource assignment field is used for SUL indicator where 1 indicate the preamble is transmitted in SUL (UL indicated by supplementalUplink) and 0 indicates the preamble is transmitted in the normal UL (e.g. UL indicated by frequencyInfoUL; [0219] If SUL is configured for this SCell/Serving cell and SUL indicator in PDCCH order is 0, UE determines the next available PRACH occasion from the PRACH occasions of normal uplink. If the SUL indicator in PDCCH order is 1, UE determines the next available PRACH occasions from the PRACH occasions of supplemental uplink. UE determines the next available PRACH occasion from the PRACH occasions of UL BWP indicated in BWP id of PDCCH order.)).

Regarding claim 15. NPL1, Kim, NPL2, and Son disclose the limitations of claim 13 as set forth, and NPL1 further discloses determining whether the UE supports the carrier selection criterion (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: … 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields (indicating a UE supporting carrier selection criterion): 3> forward the cellIdentity to upper layers; 3> forward the trackingAreaCode to upper layers.).
Furthermore, NPL2 discloses determining whether the camped cell is configured with the SUL (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3).
Still further, Son discloses wherein the random access procedure is performed on the camped cell by: detecting a trigger to move to a connected mode ([0069] UE camps on the NR cell if certain condition is fulfilled 5002. The condition includes whether the RSRP/RSRQ of PSS/SSS is above a certain threshold or better than that of the serving cell. Once UE camp on the NR cell, the NR cell becomes UE's serving cell; [0204] and Fig. 7A: UE triggers RACH procedure 1 if the following conditions are met (if preamble is selected by 1.sup.st way) 7005-2; [0208] and Fig. 7A: UE triggers RACH procedure 2 if the following conditions are met (if preamble is selected by 2.sup.nd way and dedicate resource set is not indicated in the PDCCH order) 7005-3.).
Based on these teachings, a skilled artisan would have been able to derive wherein the random access procedure is performed on the camped cell by: detecting a trigger to move to a connected mode; and determining whether the camped cell is configured with the SUL and the UE supports the carrier selection criterion.

Regarding claim 16, NPL1, Kim, NPL2, and Son disclose the limitations of claim 15 as set forth, and NPL2 further discloses determining whether the camped cell is configured with the SUL (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3).
Furthermore, Son discloses performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is better than a threshold ([0069] UE camps on the NR cell if certain condition is fulfilled 5002. The condition includes whether the RSRP/RSRQ of PSS/SSS is above a certain threshold or better than that of the serving cell. Once UE camp on the NR cell, the NR cell becomes UE's serving cell.).
Based on these teachings, a skilled artisan would have been able to derive wherein if the cell is configured with the SUL, the carrier selection criterion indicates that the UE selects the SUL for performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is less than a threshold associated with the SUL.

Regarding claim 17, NPL1, Kim, NPL2, and Son disclose the limitations of claim 15 as set forth, and NPL2 further discloses determining whether the camped cell is configured with the SUL (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3).
Furthermore, Son discloses performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is above a threshold ([0069] UE camps on the NR cell if certain condition is fulfilled 5002. The condition includes whether the RSRP/RSRQ of PSS/SSS is above a certain threshold or better than that of the serving cell. Once UE camp on the NR cell, the NR cell becomes UE's serving cell.).
Based on these teachings, a skilled artisan would have been able to derive wherein if the cell is configured with the SUL, the carrier selection criterion indicates that the UE selects a NUL for performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is greater than a threshold associated with the SUL.  

Regarding claim 18, NPL1, Kim, NPL2, and Son disclose the limitations of claim 15 as set forth, and NPL1 further discloses determining, by the UE, whether the UE supports one or more frequency bands indicated in a frequency band list for the SUL, the UE supports at least one spectrum emission in a NR-NSPmaxList within the frequency band list of frequency info UL-SIB for the SUL, or the UE supports a bandwidth of an initial uplink (UL) bandwidth part (BWP) indicated in a location and bandwidth fields for the SUL based on identifying parameters associated with the SUL included in the acquired SIB1 message (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports one or more of the frequency bands indicated in the frequencyBandList for downlink and one or more of the frequency bands indicated in the frequencyBandList for uplink or one or more of the frequency bands indicated in the frequencyBandList for supplementary uplink, if configured, and they are not downlink only bands, and 2> if the UE supports at least one additionalSpectrumEmission in the NR-NS-PmaxList within the frequencyBandList of FrequencyInfoUL-SIB for FDD or of FrequencyInfoDL-SIB for TDD for the frequency band selected by the UE (for the downlink and uplink or supplementary uplink, if configured), and 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields: 3> forward the cellIdentity to upper layers; 3> forward the trackingAreaCode to upper layers.).
Furthermore, Kim discloses performing, by the UE, camping on the cell in response to determining that the UE supports the frequency band criterion ([0037] If the UE 100 supports the operating frequency indicated in the frequencyBandIndicator IE and if the corresponding frequency band is authenticated, the UE 105 determines to camp on the corresponding cell at step 120.).
Based on these teachings, a skilled artisan would have been able to derive wherein the camped cell is configured with the SUL, if the UE supports one or more frequency bands indicated in a frequency band list for the SUL, the UE supports at least one spectrum emission in a NR-NSPmaxList within the frequency band list of frequency info UL-SIB for the SUL, or the UE supports a bandwidth of an initial uplink (UL) bandwidth part (BWP) indicated in a location and bandwidth fields for the SUL based on identifying parameters associated with the SUL included in the acquired SIB1 message.

Regarding claim 19, NPL1, Kim, NPL2, and Son disclose the limitations of claim 18 as set forth, and NPL2 discloses determining whether the camped cell is configured with the SUL (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3).
Furthermore, Son discloses performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is better than a threshold ([0069] UE camps on the NR cell if certain condition is fulfilled 5002. The condition includes whether the RSRP/RSRQ of PSS/SSS is above a certain threshold or better than that of the serving cell. Once UE camp on the NR cell, the NR cell becomes UE's serving cell.).
Based on these teachings, a skilled artisan would have been able to derive wherein if the cell is configured with the SUL, the carrier selection criterion indicates that the UE selects the SUL for performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is less than a threshold associated with the SUL.

Regarding claim 20, NPL1, Kim, NPL2, and Son disclose the limitations of claim 18 as set forth, and NPL2 discloses determining whether the camped cell is configured with the SUL (P. 1: si-Request Configurations: If multiple UL carriers (i.e. SUL and NUL) are supported in a cell then the following si-request configurations can be configured by network:..Configuration 1: si-RequestConfigSUL only is included in SIB1… If UL carrier selected is SUL, Msg1 based SI request procedure is used. Otheriwse, Msg3 based SI request procedure is used; Configuration 3: si-RequestConfig and si-RequestConfigSUL are included in SIB1. Irrespective of selected UL carrier (SUL or NUL), Msg1 based SI request procedure is used; also see TS 38,331 V15.5.1 (2019-04), P. 28, Sec. 5.2.2.3.3).
Furthermore, Son discloses performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is above a threshold ([0069] UE camps on the NR cell if certain condition is fulfilled 5002. The condition includes whether the RSRP/RSRQ of PSS/SSS is above a certain threshold or better than that of the serving cell. Once UE camp on the NR cell, the NR cell becomes UE's serving cell.).
Based on these teachings, a skilled artisan would have been able to derive wherein if the cell is configured with the SUL, the carrier selection criterion indicates that the UE selects a NUL for performing the random access procedure when a reference signal received power (RSRP) of a downlink (DL) path loss reference is greater than a threshold associated with the SUL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yi et al. (US 20200266959 A1) – Using two separate initial UL BWP configurations for UL carrier and supplemental UL (SUL) frequencies.
Yi et al. (US 20210195449 A1) – Configuring multiple BWPs when UE is configured with a supplementary uplink (SUL) carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471